Exhibit 10.4

Summary of Non-Employee Director Compensation

On July 26, 2013, the Board of Directors (the “Board”) of Blackstone Mortgage
Trust, Inc. (the “Company”) adopted a revised compensation arrangement for each
non-employee director effective as of October 1, 2013. The compensation
arrangement provides for (i) an annual cash retainer of $50,000, payable in
quarterly installments, and (ii) a $75,000 annual award of the Company’s
deferred stock units, payable in quarterly installments, with the number of
units equal to the quarterly fee divided by the average closing price of the
Company’s class A common stock for the Company’s fiscal quarter preceding the
date of the grant and subject to the terms of the Blackstone Mortgage Trust,
Inc. 2013 Stock Incentive Plan. Additional deferred stock units equal to the
amount of class A common stock that could be purchased with any dividends that
are paid on the underlying class A common stock will be added to the deferred
stock units that are awarded. The award will be vested in full as of the date of
grant and settled upon the non-employee director’s “separation from service” (as
defined in Treas. Reg. 1.409A-1(h)) with the Company by delivering to the
non-employee director one share of class A common stock for each deferred stock
unit settled. Additionally, the chairperson of the audit committee of the Board
will continue to receive a $12,000 annual cash retainer, payable in quarterly
installments in advance.

The Company reimburses directors for actual expenses incurred in the performance
of their service as directors, including travel expenses incurred in attending
Board and committee meetings.